Fourth Court of Appeals
                                San Antonio, Texas
                                    September 17, 2018

                                   No. 04-18-00450-CV

                                  Velma SAN MIGUEL,
                                        Appellant

                                             v.

     PLAINSCAPITAL BANK, TRUSTEE OF THE GUERRA MINERAL TRUST.,
                              Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-16-19
                     The Honorable Everardo Garcia, Judge Presiding


                                      ORDER
    The Appellant’s Second Motion to Extend Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to October 1, 2018.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court